ACCEPTED
                                                                                                01-14-00361-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                          1/15/2015 10:33:27 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                    IN THE COURT OF APPEALS OF TEXAS
                         FIRST JUDICIAL DISTRICT
                                                                               FILED IN
BLAKE ANTHONY MONAKINO                        §                         1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                              §                         1/15/2015 10:33:27 AM
vs.                                           §                  Case   No.  01-14-00361-CR
                                                                        CHRISTOPHER A. PRINE
                                              §                                  Clerk
THE STATE OF TEXAS                            §

                MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

      Appellant Blake Anthony Monakino, through counsel, moves the Court to
extend time to file his brief, due January 15, 2015, for the following reasons:

1.     Counsel, Assistant Public Defender, Melissa Martin has been working on many
cases including, but not limited to Hayes v. State, 01-14-00623-CR, Ramos v. State, 01-14-
00381-CR; Morris v. State, 01-14-00511-CR; and a motion for new trial in a murder case,
Carter v. State, 01-14-1006-CR, as well as the instant case and has been unable to
complete the brief despite due diligence.

2.    This is the first request for an extension in this case.

        In view of the foregoing, Mr. Monakino asks the Court to extend the time to
file his brief for 30 days, or up to and including February 15, 2015. This request is
made in the interest of justice and effective assistance of counsel and not for
purposes of delay.
                                  Respectfully submitted,
                                  ALEXANDER BUNIN
                                  Chief, Harris County Public Defender’s Office

                                   /s/ Melissa Martin
                                   _________________________________
                                   MELISSA MARTIN
                                   Assistant Public Defender
                                   TX. Bar No. 24002532
                                   1201 Franklin St., 13th Fl.
                                   Houston, TX 77002
                                   email: melissa.martin@pdo.hctx.net
                                   713/274-6709 Fax 713/437-4319
                         CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on January 15, 2015.


                                s/ Melissa Martin
                                __________________________
                                Melissa Martin